DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 3/10/2021 which amended claims 1 and 15. Claims 1-20 are currently pending.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious determining, based on the defect inspection data, a defect map associated with the pattern group, wherein the defect map comprises locations of assist features having a relatively higher probability of being printed on the substrate compared to other patterns of the design layout, wherein the determining the defect map comprises: identifying a plurality of printed instances of the pattern group within the defect inspection data; detecting assist features that were printed across the plurality of printed instances of the pattern group; defining a grid for a printed instance of the plurality of printed instances of the pattern group; and determining, based on a location on the grid, a probability of occurrence of one or more assist features at the location on the grid; and determining, via computer simulating an optical proximity correction process using data associated with the defect map, one or more corrections to features of the mask pattern. These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding claim 15, the prior art of record, either alone or in combination, fails to teach or render obvious determine, based on the defect inspection data, a defect map associated with the pattern group, wherein the defect map comprises locations of assist features having a relatively higher probability of being printed on the substrate compared to other patterns of the design layout, wherein the determination of the defect map comprises: identification of a plurality of printed instances of the pattern group within the defect inspection data; detection of assist features that were printed across the plurality of printed instances of the pattern group; definition of a grid for a printed instance of the plurality of printed instances of the pattern group; and determination, based on a location on the grid, a probability of occurrence of one or more assist features at the location on the grid; and determine, via simulation of an optical proximity correction process using data associated with the defect map, one or more corrections to features of a mask pattern. These limitations in combination with the other limitations of claim 15 renders the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.

Zafar et al. (US PGPub 2015/0154746, Zafar hereinafter) discloses determining probability of where defects tend to occur over many die, reticles, or wafers by using stacked maps (para. [0414], [0418]), but Zafar does not describe wherein the defect map comprises locations of assist features having a relatively higher probability of being printed on the substrate compared to other patterns of the design layout, wherein the determination of the defect map comprises: identification of a plurality of printed instances of the pattern group within the defect inspection data; detection of assist features that were printed across the plurality of printed instances of the pattern group; definition of a grid for a printed instance of the plurality of printed instances of the pattern group; and determination, based on a location on the grid, a probability of occurrence of one or more assist features at the location on the grid; and determine, via simulation of an optical proximity correction process using data associated with the defect map, one or more corrections to features of a mask pattern.
Middlebrooks et al. (US PGPub 2016/0313651) discloses determining the probability of a defect using a learning classification model (Fig. 7, paras. [0051]-[0055], [0059]-[0061], [0063]), but Middlebrooks does not teach or suggest wherein the defect map comprises locations of assist features having a relatively higher probability of being 
Tirapu-Azpiroz et al. (US Patent No. 8,458,626) discloses determining printed sub-resolution assist features (SRAFs) formed in the patterned layer of photoresist on a wafer (Figs. 1A-b, col. 10, lines 14-45), classifying the severity of the surface indentation due to SRAFs, which includes determining a score representing probability of a pattern of the printing SRAF being formed on the substrate during etch (col. 10, lines 42-55, col. 22, lines 64-67, col. 23, lines 1-38). However, Tirapu-Azpiroz does not teach or suggest wherein a defect map comprises locations of assist features having a relatively higher probability of being printed on the substrate compared to other patterns of the design layout, wherein the determination of the defect map comprises: identification of a plurality of printed instances of the pattern group within the defect inspection data; detection of assist features that were printed across the plurality of printed instances of the pattern group; definition of a grid for a printed instance of the plurality of printed instances of the pattern group; and determination, based on a location on the grid, a probability of occurrence of one or more assist features at the location on the grid; and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882